DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/06/2022 has been entered.
 
Claim Objections
The Claims are objected to because of the following informalities:
In Claim 1, lines 12-15, the term “in a plurality of iterations synchronized with operation of a mechanical ventilator ventilating the target individual: 
in a first inflation stage before the mechanical ventilator pushes air into lungs of the target individual:” should be replaced with -- in a plurality of iterations synchronized with operation of a mechanical ventilator, ventilating the target individual: 
in a first inflation stage, before the mechanical ventilator pushes air into lungs of the target individual:-- for claim clarity.
In Claim 17, lines 6-10, the term “in a plurality of iterations synchronized with operation of a mechanical ventilator ventilating the target individual: 
in a first inflation stage, before the mechanical ventilator pushes air into lungs of the target individual, inflating the at least one esophageal body for contracting the esophageal wall for balancing alveoli pressure applied by the lungs:” 
should be replaced with
--in a plurality of iterations synchronized with operation of a mechanical ventilator, ventilating the target individual: 
in a first inflation stage, before the mechanical ventilator pushes air into lungs of the target individual, inflating the at least one esophageal body for contacting  the esophageal wall for balancing alveoli pressure applied by the lungs -- for claim clarity and to correct a typographical error.
In Claim 23, line 2, the term “monitoring over the pluraltyi of iterations,” should be replaced with --monitoring over the  plurality of iterations,-- to correct a typographical error.
In Claim 24, line 3, the term “wherien the sensing the second pressure is performed after the injecting.” should be replaced with --  wherein the sensing the second pressure is performed after the injecting.-- to correct a typographical error.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 17, the term “in a second inflation stage, after the mechanical ventilator push air into the lungs and before the mechanical ventilator extracted air from the lungs, sensing a second pressure of the at least one esophageal body" renders the claim indefinite because it is unclear if a second change in inflation is occurring. Applicant notes this continued inflation is required for the determination of transpulmonary pressure, as noted in [0107]-[0109] of the patent publication. Appropriate changes would include additional language describing a second inflation in the second inflation stage reflecting “a selected volume (denoted ΔV) has been inserted into the balloon. Alternatively, the volume is inserted into the balloon until a selected pressure is reached (denoted P.sub.B).” ([0107]).

Allowable Subject Matter
Claim(s) 1-7, 9-10, and 12-24 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) and claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record is Azzolini et al (US 2017/0304154) (“Azzolini”) in view of Kulstad et al (US 2014/0155965) (“Kulstad”) and further in view of Novotni et al (US 2015/0217069) (“Novotni”) as noted in Applicant IDS dated 5/12/2020.
Azzolini teaches monitoring transpulmonary pressure of a mechanically ventilated patient, with a feeding tube, esophageal body, pressure sensor, and a processor, where the transpulmonary pressure is detected while esophageal body is inflated, and indicates multiple measurement iterations.
Kuhlstad confirms that the esophageal pressure must be measured while an esophageal body is expanded to contact the esophagus
Novotni teaches that an esophageal body measuring transpulmonary pressure should be on the distal end of a tube inserted into the esophagus.

Yet their combined efforts do not fairly teach or suggest performing the evaluation of transpulmonary pressure in concert with an inflation of an esophageal body and a ventilator, where a second pressure is sensed after the mechanical ventilator pushes air into the lungs and before the mechanical ventilator extracts air from the lungs.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendments and arguments filed 6/06/2022 with respect to the claim objections, 35 USC 112(b) rejections, and 35 USC 103 rejections have been fully considered and are persuasive. The objection/rejection(s) is/are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner/
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791